PER CURIAM.
Hilary I. Inyang, the former husband, appeals the trial court’s order awarding the former wife, Robin A. Tenney-Inyang, n/k/a Robin Tenney-Ward, temporary post-dissolution attorney’s fees and costs. Temporary relief awards “are among the areas where trial judges have the very broadest discretion, which appellate courts are very reluctant to interfere with except under the most compelling of circumstances.” Mullins v. Mullins, 799 So.2d 450, 451 (Fla. 4th DCA 2001) (quoting Pedraja v. Garda, 667 So.2d 461, 462 (Fla. 4th DCA 1996)). Having examined the record carefully, we find no abuse of discretion on the trial court’s part. Accordingly, the order awarding temporary attorney’s fees and costs is affirmed.
AFFIRMED.
THOMPSON, ORFINGER and TORPY, JJ., concur.